Title: To Benjamin Franklin from Caleb Whitefoord and Richard Oswald, 1 October 1782
From: Whitefoord, Caleb,Oswald, Richard
To: Franklin, Benjamin


Paris 1st October [1782]
Mr Whiteford & Mr Oswald present their best respects to Doctr Franklin & will do themselves the honour to wait of him to Dinner on Friday next.
Mr Oswald begs leave to Send the Letter he mentioned Respecting Capt Blair, & will call on the Doctr to morrow in hopes of having a favourable answer to General Conways Request. Mr Fitzherbert is to dispatch a Courier to morrow night, who will carry the Doctors Commands on that head or any other.

Upon looking back upon Mr Hyndmans Letter I observe Capt Blair was an Officer of one of our Regiments

 
Notation: Mr. Whiteforth & Mr. Oswald
Addressed: A Monsieur / Monsieur Franklin / a Passy
